The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (2008/0157283) in view of Yasui et al. (2004/0048092), Chang et al. (6,037,238), Kitamura et al. (2014/0225217) and Lehnert et al. (2012/0181656).
Regarding claim 1, Moslehi teaches in figure 89 and related text a substrate (the entire structure) having a non-through hole filled with a conductive material 552 (since it is well known in the art that boron doped silicon layer can conduct current, thus being considered as a conductive material, see paragraph [0205]), 	 
wherein the non-through hole has an opening with a diameter, and has a depth, 
wherein the non-through hole has a rounded end portion, and in a cross section of the non-through hole including a stretching axis of the non-through hole, a shape of the end portion is close to a circular arc with a diameter #2, 
wherein the cross section includes a first wall line and a second wall line that define side walls of the non-through hole, the first wall line and the second wall line being symmetric with respect to the stretching axis of the non-through hole, 
wherein a tapered angle a formed by a line L and the stretching axis falls within a range of 00 to 900, the line L connecting a point A on the first wall line separated from the opening by a distance d1 (d1=0.1xd) in a direction parallel to the stretching axis and a point B on the first wall line separated from the opening by a distance d2 (d2=0.5xd) in the direction parallel to the stretching axis, and 
wherein the non-through hole is filled with a conductive material 552 (since it is well known in the art that boron doped silicon layer can conduct current, thus being considered as a conductive material, see paragraph [0205]), and 
wherein a second conductive layer 548 is formed directly on an entirety of the side walls and a bottom wall forming the end portion of the non-through hole, and the conductive material 552 is filled inside the metal layer 548.

Moslehi does not teach that the conductive material and the second conductive material comprise metal.


Moslehi also do not teach that the non-through hole has an opening with a diameter #1 that falls within a range of 5 microns to 200 microns, and has a depth d of 30 microns or more, wherein a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, and a tapered angle a formed by a line L and the stretching axis falls within a range of 20 to 800.

Yasui et al. teach in paragraph [0122] and figure 1 and related text that the conductive material in non-through holes in solar cells can comprise a metal or semiconductor material.
Kitamura et al. teach in figure 4 and related text that a non-through hole has an opening 4 with a diameter #1 that falls within a range of 5 microns to 200 microns, and has a depth L of 30 microns or more.
Chang et al. teach in figure 9 and related text a tapered angle of a trench (i.e. a non-through hole) is formed by a line L and the stretching axis falls within a range of 20 to 800.
Yasui et al., Lehnert et al., Chang et al., Kitamura et al. and Moslehi are analogous art because they are directed to semiconductor devices comprising trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moslehi because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to fill the non-through hole with a conductive material comprising a metal and to form said non-through hole with an opening with a diameter #1 that falls within a range of 5 microns to 200 microns and has a depth d of 30 microns or more and a tapered angle a formed by a line L and the stretching axis, as taught by Yasui et al., Chang et al. and Kitamura et al., respectively, and to form a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, in Moslehi’s device, in order to reduce the cost of making the device and in order to adjust the size of the non-through hole according to the requirements of the application at hand.
The combination is motivated by the teaching of Moslehi who points out in paragraph [0181] that it is less expansive to use metal than using silicon.

Regarding the claimed limitation of forming a conductive material comprising metal directly on another metal layer, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a conductive material comprising metal directly on another metal layer does not produce a structure which is different from a structure which is formed by forming only one metal layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

It is further noted that Lehnert et al. teach in figure 7c and related text a non-through hole is filled with a conductive material comprising metal 270.  

Note that a change in size is generally recognized as being within the level of ordinary skill in the art.   In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding the claimed limitation of forming a ratio of the diameters #2/#1 falls within a range of 0.03 to 0.9, it is noted that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).   
When there is a range disclosed in the prior art, and the claimed invention overlaps or falls within that range, there is a presumption of obviousness. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  
Furthermore, it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950). 
Moreover, it is further noted that applicants do not assert that the claimed dimensions are critical. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing unexpected results or the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims . . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range."  In re  Woodruff , 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results”.
It has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Regarding claims 2, 18 and 19, Chang et al. teach in figure 9 and related text that the tapered angle falls within a range of 2° to 15° and within a range of 2.5° to 9.8°.

Regarding claims 4 and 13, Lehnert et al. teach in figure 7c and related text that the opening of the non-through hole is defined by a curved surface smoothly connecting the side walls and a surface on which the non-through hole is formed.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to define the opening of the non-through hole by a curved surface smoothly connecting the side walls and a surface on which the non-through hole in prior art’s device in order to simplify the processing steps of making the device. 

Regarding claim 5, Moslehi teaches in figure 89 and related text that the opening of the non-through hole is defined by an edge between the side walls and a surface on which the non-through hole is formed.

Regarding claims 6, 12, 17 and 19, the combined device teaches that the ratio #2/#1 falls within a ranges of 0.05 to 0.45, 0.05 to 0.45 and 0.068 to 0.53.

Regarding claims 9-11 and 15 and 19, the combined device teaches that the depth d falls within a range of 30 pm to 400 pm, a range of 40 pm to 300 pm and a range of 50 pm to 250 pm and 71 pm to 240 pm.

Regarding claims 12, 14, 19 and 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the diameter #1 to fall within a range of 15 pm to 100 pm and within a range of 25 pm to 68.6 pm in prior art’s device in order to adjust the size of the non-through hole according to the requirements of the application at hand.

Regarding claims 16, 19 and 20, the combined device teaches that the diameter of #2 falls within a range of 1.7 pm to 36.5 pm.

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (2008/0157283), Yasui et al. (2004/0048092), Chang et al. (6,037,238), Kitamura et al. and Lehnert et al. (2012/0181656), as applied to the claims above, and further in view of Lim et al. (2010/0300525).
Moslehi, Yasui et al., Chang et al., Kitamura et al. and Lehnert et al. teach substantially the entire claimed structure, as applied to the claims above, except teaching that the non-through hole is formed in a glass core substrate.
Lim et al. teach in figure 2k and related text that the non-through hole is formed in a glass core substrate 200.
Yasui et al., Lim et al., Lehnert et al., Chang et al., Kitamura et al. and Moslehi are analogous art because they are directed to semiconductor devices comprising trenches and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moslehi because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the non-through hole in a glass core substrate, as taught by Lim et al., in prior art’s device, in order to provide better protection to the device.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
9/18/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800